Citation Nr: 1617835	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for atrial fibrillation secondary to service-connected diabetes mellitus type II (DM) and/or hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2014, the Board remanded the case for further development. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, atrial fibrillation is proximately due to or the result of his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation secondary to service-connected hypertension are met.  38 U.S.C.A. §§ 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim of service connection for atrial fibrillation, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for atrial fibrillation is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

The medical records show that the Veteran was diagnosed with atrial fibrillation in October 2011 and mild left ventricular hypertrophy (LVH) in October 2004 and October 2012.

In June 2008, the Veteran underwent a VA examination for DM.  In his report, the examiner opined that the Veteran's hypertension was more likely than not related to his DM because the conditions appeared at approximately the same time and "having higher blood sugars can lead to arteriosclerotic complications and higher blood pressure."  The examiner noted that the Veteran was showing signs of LVH on an echocardiogram, "which shows that the heart is under stress from higher pressures."

A March 2012 letter from the Veteran's private physician Dr. S.P. opined that the Veteran's atrial fibrillation was at least as likely as not "a residual condition secondary to his [DM]."  The physician did not provide a rationale.

The August 2012 VA examiner diagnosed intermittent atrial fibrillation documented by an electrocardiogram (EKG) and a holter monitor.  He opined that the condition was less likely than not proximately due to the Veteran's service-connected DM because "atrial fibrillation is not noted to be a condition caused by [DM]."  He referred to the March 2012 opinion from Dr. S. P. and remarked that "the article Atrial Fibrillation: A Comprehensive Overview 12/8/11 does not list [DM] as a cause of atrial fibrillation."

In December 2012, Dr. S. P. submitted a letter stating that "[DM] is one of the most common concomitant diseases in patients with Atrial Fibrillation."  She observed that DM has been cited "as the risk factor for Atrial fibrillation for many years" and that LVH "is a significant factor for Atrial Fibrillation."  She remarked that LVH "has been associated with [DM] and abnormal glucose tolerance in several epidemiologic studies," which "have proven the association between Atrial Fibrillation and Diabetes mellitus although the causal links have to be verified in large cohort studies."  As such, she opined that it was "as likely as not that [the Veteran's] atrial fibrillation is a residual condition secondary to his diabetes."

A January 2014 VA examiner reviewed Dr. S. P.'s March 2012 and December 2012 letters and opined that the Veteran's atrial fibrillation was less likely than not due to the Veteran's service-connected DM.  He referred to a February 2013 report from the Mayo Clinic that listed the causes of atrial fibrillation as hypertension; myocardial infarction; abnormal heart valves; congenital heart defects; exposure to stimulants; hyperthyroidism; sick sinus syndrome, COPD, and other pulmonary conditions; previous cardiac surgery viral infections; pneumonia; surgery; and sleep apnea.  He remarked that in Gerontology 2012, the LVH "resulting from hypertension was found to be the most common cause."  He once again cited to the article Atrial Fibrillation: A Comprehensive Overview, which did not list DM as a cause of atrial fibrillation and stated that a "review of articles pertaining to causes of atrial fibrillation does not support the claimed atrial fibrillation as being proximately due or the result of the service connected diabetes type 2."

In a December 2015 addendum, the VA examiner once again found that the Veteran's atrial fibrillation was less likely than not due to his service-connected DM because a "review of articles pertaining to causes of atrial fibrillation does not support the claimed atrial fibrillation as being proximately due or the result of the diabetes type 2 or an exacerbating etiology beyond the anticipated natural progression."  However, the examiner found that "the same articles support that the service connected hypertension is at least as likely as not to cause or serve as an etiology or exacerbating condition of atrial fibrillation."  He cited to a May 2003 article in the American Journal of Cardiology, which indicated "hypertension as a causative agent for atrial fibrillation on the basis of [LVH], impaired ventricular filling, left atrial enlargement, and slowing of atrial conduction velocity."

A letter from Dr. S. P. in January 2016 opined that the Veteran's atrial fibrillation was "at least as likely as not caused or aggravated by his service connected hypertension."  She noted that the Veteran had been hypertensive for many years and that EKG in October 2004 showed LVH.  She reviewed the medical literature, which showed that "hypertensive heart disease and coronary heart disease are the most common underlying chronic disorders in patients with atrial fibrillation," and that "there is a high frequency of hypertension in the general population, resulting in hypertensive heart disease being the most common disorder in patients with Atrial Fibrillation."  She remarked that the Veteran "has had LVH since October 2004 and still has LVH based on the October 2012 echocardiogram.  As such, she concluded that the Veteran "has long standing hypertension which has led to this [LVH] since 2004 and which then has caused the atrial fibrillation."

Although the January 2014 and December 2015 VA examiner concluded that the Veteran's atrial fibrillation was less likely than not due to the Veteran's service-connected DM, both he and the Veteran's private physician opined that the Veteran's atrial fibrillation was at least as likely as not caused by his service-connected hypertension because the medical literature supported that hypertension could cause, or serve as an etiology or exacerbating condition, of atrial fibrillation.  In light of the above opinions and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the Veteran's current atrial fibrillation have been met.  Hence, service connection for that disease is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for atrial fibrillation is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


